EXHIBIT 10.33

AMENDMENT TO

ATHEROS COMMUNICATIONS, INC.

2004 STOCK INCENTIVE PLAN

In accordance with Section 20(b) of the Atheros Communications, Inc. 2004 Stock
Incentive Plan, as amended (the “Plan”), the Plan is hereby amended as follows,
effective on December 13, 2008:

 

  1. Section 17 of the 2004 Stock Incentive Plan is hereby amended, effective as
of the date hereof, to replace subsection (c) thereof with the following:

“(c) Reduction of Payments. If the Auditors determine that any Payment would be
nondeductible by the Company because of Section 280G of the Code, then the
Company shall promptly give the Participant notice to that effect and a copy of
the detailed calculation thereof and of the Reduced Amount. The Company shall
eliminate or reduce the Payments in the order that provides the maximum economic
benefit to the Participant (as long as after such elimination or reduction the
aggregate present value of the Payments equals the Reduced Amount). For purposes
of this Section 17, present value shall be determined in accordance with
Section 280G(d)(4) of the Code. All determinations made by the Auditors under
this Section 17 shall be binding upon the Company and the Participant and shall
be made within 60 days of the date when a Payment becomes payable or
transferable. As promptly as practicable following such determination, the
Company shall pay or transfer to or for the benefit of the Participant such
amounts as are then due to him or her under the Plan and shall promptly pay or
transfer to or for the benefit of the Participant in the future such amounts as
become due to him or her under the Plan.”

To record the amendment of the Plan, Atheros Communications, Inc. has executed
this document this 13th day of December, 2008.

 

ATHEROS COMMUNICATIONS, INC. By:  

/s/    Bruce P. Johnson

Title:   Assistant Secretary